--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version
 
THIS RESTRUCTURING SUPPORT AGREEMENT AND THE DOCUMENTS ATTACHED HERETO
COLLECTIVELY DESCRIBE A PROPOSED RESTRUCTURING OF THE COMPANY PARTIES THAT WILL
BE EFFECTUATED THROUGH FILING CHAPTER 11 CASES IN THE BANKRUPTCY COURT.
 
THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR A SOLICITATION OF AN
OFFER WITH RESPECT TO ANY SECURITIES IN ANY JURISDICTION WHERE IT IS UNLAWFUL TO
DO SO OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING
OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL
COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY
CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT
EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, BINDING ON ANY OF THE PARTIES
HERETO. THIS RESTRUCTURING SUPPORT AGREEMENT IS SUBJECT IN ALL RESPECTS TO
FEDERAL RULE OF EVIDENCE 408 AND ANY STATE LAW EQUIVALENTS.
 
THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO SUMMARIZE ALL OF THE
TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH
RESPECT TO THE TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT
TO THE COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH
HEREIN AND THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTS AND THE APPROVAL RIGHTS OF THE
PARTIES SET FORTH HEREIN AND IN SUCH DEFINITIVE DOCUMENTS.
 
RESTRUCTURING SUPPORT AGREEMENT
 
 This Restructuring Support Agreement (together with the Restructuring Term
Sheet and all other exhibits, schedules, and attachments hereto, each as may be
amended, supplemented, or otherwise modified from time to time in accordance
with the terms hereof, this “Agreement”), dated as of March 13, 2020, is entered
into by and among:



  (i)
Internap Corporation (“INAP”), Datagram LLC, Hosting Intellect LLC, Internap
Connectivity LLC, SingleHop LLC, Ubersmith, Inc., and Internap Technology
Solutions Inc. (collectively, the “Company”);





(ii)
the undersigned holders of, or investment advisors, sub-advisors, or managers of
discretionary accounts that hold, a portion of the New Incremental Loans made
under that certain Credit Agreement dated as of April 6, 2017, among INAP as
borrower, certain of its subsidiaries as guarantors, Jefferies Finance LLC, as
administrative agent and collateral agent (the “Agent”), and the other lenders,
agents, arrangers and parties thereto (as amended, modified, supplemented, or
restated from time to time, the “Credit Agreement,” and “Term Loans” and
“Revolving Loans” made thereunder, the “Loans”), that have executed and
delivered counterpart signature pages to this Agreement or Joinder thereto
(collectively, the “Consenting New Incremental Lenders,” and individually, a
“Consenting New Incremental Lender”); and


--------------------------------------------------------------------------------


(iii)
the undersigned holders of, or investment advisors, sub-advisors, or managers of
discretionary accounts that hold, a portion of the Term Loans and Revolving
Loans made under the Credit Agreement, that have executed and delivered
counterpart signature pages to this Agreement or Joinder thereto (collectively,
the “Consenting First Lien Lenders,” and, individually, a “Consenting First Lien
Lender,” and, together with the Consenting New Incremental Lenders, the
“Consenting Lenders,” and individually, a “Consenting Lender”).

 
Each of the Company, the Consenting New Incremental Lenders, and the Consenting
First Lien Lenders is referred to herein as a “Party” and collectively as the
“Parties.” Capitalized terms used but not defined herein shall have the meanings
ascribed to them in (a) the Credit Agreement, (b) the term sheet setting forth
the terms of the Restructuring (as defined herein), a copy of which is attached
hereto as Exhibit A (including any exhibits and schedules thereto, the
“Restructuring Term Sheet”), and (c) the term sheet setting forth the terms of
that certain $70 million debtor-in- possession financing facility (the “DIP
Facility”), a copy of which is attached to the Restructuring Term Sheet as Annex
2 (including any exhibits and schedules thereto, the “DIP Term Sheet”).
 
RECITALS


A.       The Parties have engaged in arm’s-length, good faith discussions
regarding a restructuring of certain of the Company’s indebtedness and other
obligations, including the Company’s indebtedness and obligations under the
Credit Agreement on the terms set forth in the Restructuring Term Sheet.
 
B.         The Company has requested that each of the Consenting New Incremental
Lenders and the Consenting First Lien Lenders (each a “Consenting Party” and,
collectively, the “Consenting Parties”), including those lenders that are
members of an ad hoc group represented by Gibson Dunn & Crutcher (the “Ad Hoc
Group”), sign this Agreement to support a recapitalization of the Company on the
terms set forth in this Agreement (the “Restructuring”).
 
C.          As of the date hereof, the Consenting New Incremental Lenders
collectively hold 100% of the aggregate outstanding principal amount of the New
Incremental Loans.
 
D.         As of the date hereof, the Consenting First Lien Lenders collectively
hold approximately 77% of the aggregate outstanding principal amount of the Term
Loans and 0% of the aggregate outstanding principal amount of the Revolving
Loans.
 
E.          As of the date hereof, the Consenting New Incremental Lenders and
the Consenting First Lien Lenders collectively constitute approximately 70% of
the holders of Loans under the Credit Agreement.
 
F.        The Parties have agreed to undertake the Restructuring, which is
anticipated to be implemented by means of a straddle pre-packaged chapter 11
plan of reorganization in accordance with the terms set forth herein, including
in the Restructuring Term Sheet (the “Plan”), and in connection with voluntary
cases of the Company (the “Chapter 11 Cases”) under chapter 11 of title 11 of
the United States Code (as amended, the “Bankruptcy Code”) to be filed with the
United States Bankruptcy Court for the Southern District of New York, White
Plains Division (the “Bankruptcy Court”).


2

--------------------------------------------------------------------------------

G.         Subject to the terms and conditions set forth herein, the Parties
desire to express to one another their mutual support for and commitment in
respect of the matters set forth in this Agreement, including the Restructuring
Term Sheet.
 
 NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and each
Consenting Party, on a several but not joint basis, agree as follows:


AGREEMENT
 
Section 1.         Definitive Documents.
 
(a)        The “Definitive Documents” shall consist of (i) this Agreement, (ii)
the Restructuring Term Sheet, (iii) documents implementing and achieving the
Restructuring, including any substantive “first-day” or “second-day” motion, the
DIP Documents (as defined in the DIP Term Sheet), the Plan, the disclosure
statement associated with the Plan (the “Disclosure Statement”), any supplements
to the Plan, ballots and procedures for solicitation of the Plan, and exit
financing agreements, including, for the avoidance of doubt, agreements with
respect to the New Term Loan Facility and the Priority Exit Facility; (iv)
substantive motions or pleadings seeking approval or confirmation of any of the
foregoing documents, including the motion to approve of the DIP Facility (the
“DIP Motion”), the motion to approve the Disclosure Statement, and the brief in
support of confirmation; and (v) any proposed order to approve any of the
foregoing, including to approve the DIP Motion (a “DIP Order”) and/or to approve
the Disclosure Statement and confirm the Plan (the “Confirmation Order”).
 
(b)         The Definitive Document shall be, to the extent permitted by law,
consistent with this Agreement in all respects and otherwise reasonably
acceptable in form and substance to (i) the Company, (ii) the Consenting New
Incremental Lenders that hold, in aggregate on the relevant date, at least a
majority in principal amount outstanding of New Incremental Loans held by the
Consenting New Incremental Lenders (the “Required Consenting New Incremental
Lenders”), and (iii) the Consenting First Lien Lenders that hold, in aggregate
on the relevant date, at least a majority in principal amount outstanding of
Loans held by the Consenting First Lien Lenders (the “Required Consenting First
Lien Lenders,” and together with the Required Consenting New Incremental
Lenders, the “Required Consenting Lenders”); provided that, notwithstanding
anything herein to the contrary, (1) the DIP Documents (including the DIP Term
Sheet, any agreement documenting the DIP Facility, and the DIP Order) shall be
acceptable in form and substance in all respects to DIP Lenders that hold, in
aggregate on the relevant date, at least a majority of the DIP Loans (the
“Required DIP Lenders”); provided further, that (a) the New Term Loan Facility
shall be acceptable in form and substance in all respects to the Required
Consenting First Lien Lenders and (b) the Priority Exit Facility shall be
acceptable in form and substance in all respect to the Required DIP Lenders.


3

--------------------------------------------------------------------------------

Section 2.         Milestones


The Company shall comply with each of the following milestones, as applicable,
unless otherwise expressly and mutually agreed in writing among the Company and
the Required Consenting Lenders (in each case, with email from counsel being
sufficient) (subparts (a)–(f) below, the “Milestones”):
 
(a)         commence solicitation of the Plan in accordance with section 1126(b)
of the Bankruptcy Code no later than March 16, 2020
 
(b)         commence the Chapter 11 Cases by no later than March 17, 2020 (the
date of such commencement, the “Petition Date”);


(c)         no later than one (1) day of the Petition Date, file (i) the
Disclosure Statement, (ii) the Plan, votes for which shall have already been
solicited, and (iii) a motion seeking entry of an order scheduling a combined
hearing with respect to Plan confirmation and Disclosure Statement approval (the
“Prepack Scheduling Order”), in each case in form and substance reasonably
acceptable to the Required Consenting New Incremental Lenders, the Required
Consenting First Lien Lenders, and the Company;
 
(d)        no later than five (5) days after the Petition Date, the Bankruptcy
Court shall have entered (i) the DIP Order on an interim basis and (ii) the
Prepack Scheduling Order, in each case subject to court availability and in form
and substance reasonably acceptable to the to the Required DIP Lenders, the
Required Consenting New Incremental Lenders, the Required Consenting First Lien
Lenders, and the Company;
 
(e)         no later than thirty-five (35) days after the Petition Date, the
Bankruptcy Court shall have entered a DIP Order on a final basis, subject to
court availability, in form and substance reasonably acceptable to the Required
DIP Lenders, the Required Consenting New Incremental Lenders, the Required
Consenting First Lien Lenders, and the Company;


(f)          no later than sixty (60) days after the Petition Date, the
Bankruptcy Court shall have entered the Confirmation Order and an order
approving the Disclosure Statement, in each case subject to court availability
and in form and substance reasonably acceptable to the Required DIP Lenders, the
Required Consenting New Incremental Lenders, the Required Consenting First Lien
Lenders, and the Company;
 
(g)          no later than seventy-five (75) days after the Petition Date, the
Plan Effective Date shall have occurred.
 
Section 3.         Restructuring and Related Support.
 
3.01.          The Company’s Obligations. During the Effective Period, the
Company covenants and agrees to perform and comply, as applicable, with the
following obligations:
 
(a)         use commercially reasonable efforts (i) to pursue the Restructuring
on the terms and in accordance with the Milestones set forth in this Agreement,
including by negotiating the Definitive Documents in good faith, and (ii)
cooperate with the Consenting Lenders to obtain necessary Bankruptcy Court
approval of the Definitive Documents to consummate the Restructuring;

4

--------------------------------------------------------------------------------

(b)          not take any action, and not encourage any other person or entity
to, take any action, directly or indirectly, that would reasonably be expected
to, breach or be inconsistent with this Agreement, or take any other action,
directly or indirectly, that would reasonably be expected to interfere with the
acceptance or implementation of the Restructuring, this Agreement, or the Plan;
 
(c)         negotiate in good faith and use commercially reasonable efforts to
execute and deliver any appropriate additional or alternative agreements to
address any legal, financial, or structural impediment to the Restructuring or
that are necessary to effectuate the Restructuring;


(d)       use commercially reasonable efforts to obtain any and all required
regulatory and/or third-party approvals for the Restructuring;
 
(e)         use commercially reasonable efforts to seek additional support for
the Restructuring from other material stakeholders to the extent reasonably
prudent; and
 
(f)        not seek, solicit, or support any dissolution, winding up,
liquidation, reorganization, assignment for the benefit of creditors, merger,
transaction, consolidation, business combination, joint venture, partnership
sale of assets, financing (debt or equity), refinancing, or restructuring of the
Company other than the Restructuring (an “Alternative Transaction”); provided
that, if the Company receives a written or oral proposal or expression of
interest regarding any Alternative Transaction, the Company shall notify (email
being sufficient) counsel to the Ad Hoc Group of any such proposal or expression
of interest, including the material terms thereof. For the avoidance of doubt,
and notwithstanding any provisions to the contrary herein, in order to fulfill
the Company’s fiduciary obligations, the Company may receive proposals or offers
for Alternative Transactions from other parties and negotiate, provide due
diligence, discuss, and/or analyze such Alternative Transactions without
breaching or terminating this Agreement, and may terminate this Agreement in
accordance with Section 7 hereof.
 
3.02.          Company Negative Commitments. During the Effective Period, the
Company shall not directly or indirectly:
 
(a)         object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring;
 
(b)       take any action that is inconsistent in any material respect with, or
is intended to frustrate or impede approval, implementation and consummation of
the Restructuring;


(c)          modify the Plan, in whole or in part, in a manner that is not
consistent with this Agreement in all material respects; or


5

--------------------------------------------------------------------------------

(d)       file any motion, pleading, or Definitive Documents with the Bankruptcy
Court or any other court (including any modifications or amendments thereof)
that, in whole or in part, is not materially consistent with this Agreement or
the Plan.
 
3.03.          Fiduciary Duties.
 
(a)          Notwithstanding anything to the contrary herein, nothing in this
Agreement shall require any director or officer of any Company entity, after
consultation with counsel, to take any action or inaction in good faith that
would be inconsistent with their fiduciary duties to the Company entity. No
action or inaction on the part of any director or officer of the Company entity
that such officer or director believes in good faith is consistent with their
fiduciary duties shall be limited or precluded by this Agreement.
Notwithstanding anything to the contrary herein, each Consenting Lender reserves
its rights to challenge any action taken in the exercise of such fiduciary
duties.
 
(b)       Notwithstanding anything to the contrary herein, the Company and its
respective directors, officers, employees, investment bankers, attorneys,
accountants, consultants, and other advisors or representatives shall not: (a)
seek, solicit, or facilitate any plan, inquiry, proposal, offer, bid, term
sheet, discussion, or agreement with respect to a sale, disposition, new-money
investment, restructuring, reorganization, merger, amalgamation, acquisition,
consolidation, dissolution, debt investment, equity investment, liquidation,
asset sale, consent solicitation, exchange offer, tender offer,
recapitalization, plan of reorganization, share exchange, business combination,
or similar transaction involving the Company or the debt, equity, or other
interests in the Company that is an alternative to the Restructuring
(collectively, “Alternative Restructuring Proposals”); (b) provide access to
non-public information concerning the Company to any entity or enter into
confidentiality agreements or nondisclosure agreements with any entity; (c)
maintain or continue discussions or negotiations with respect to Alternative
Restructuring Proposals; (d) otherwise cooperate with, assist, participate in,
or facilitate any inquiries, proposals, discussions, or negotiation of
Alternative Restructuring Proposals; and (e) enter into or continue discussions
or negotiations with holders of Company Claims/Interest (including any Party
hereto), any other party in interest in the Chapter 11 Cases (including any
official committee and the United States Trustee), or any other entity regarding
Alternative Restructuring Proposals; provided that the Company shall provide
copies of any such Alternative Restructuring Proposal received to the financial
and legal advisors of the Ad Hoc Group no later than two (2) Business Days
following receipt thereof by the Company.
 
(c)        Notwithstanding anything to the contrary herein, nothing in this
Agreement shall create or impose any additional fiduciary obligations upon any
Company entity or any of the Consenting Lenders, or any members, partners,
managers, managing members, officers, directors, employees, advisors,
principals, attorneys, professionals, accountants, investment bankers,
consultants, agents or other representatives of the same or their respective
affiliated entities, in such person’s capacity as a member, partner, manager,
managing member, officer, director, employee, advisor, principal, attorney,
professional, accountant, investment banker, consultant, agent or other
representative of such Party, that such entities did not have prior to the
Agreement Effective Date.


6

--------------------------------------------------------------------------------

3.04.        Consenting Lenders’ Obligations. During the Effective Period, the
Consenting Lenders and Additional Consenting Parties (defined below) covenant
and agree to perform and comply, as applicable, with the following obligations:
 
(a)        use commercially reasonable efforts to (i) support the Restructuring,
including, as applicable, by implementing this Agreement, the Plan, Definitive
Documents, and the transactions contemplated hereby and thereby, (ii) act in
good faith, and (iii) take any action necessary or reasonably requested by the
Company in a timely matter, including to obtain necessary or desirable
regulatory and/or third-party approvals, so as to effectuate and implement the
Restructuring as soon as possible;
 
(b)         support the Plan and, subject to receipt of the Disclosure Statement
and any other solicitation materials with respect to the Plan, vote any Claims
against the Company, including each of its Claims under the Credit Agreement and
any other Claims against the Company (such Claims, the “Company Claims”) and any
Interests in the Company (such Interests, the “Company Interests” and, together
with the Company Claims, the “Company Claims/Interests”), to accept the Plan by
delivering a duly executed and completed ballot accepting the Plan on a timely
basis during the solicitation of votes on the Plan (the “Solicitation”) and
consenting to and, if applicable, not opting out of, any optional releases set
forth in the Plan;


(c)          support the process, further described in the Restructuring Term
Sheet;
 
(d)        not (i) change or withdraw (or cause to be changed or withdrawn) its
vote to accept the Plan, (ii) object to, delay, impede, or take any other action
to interfere with, delay, or postpone acceptance, consummation, or
implementation of the Plan or (iii) propose, file, support, or vote for any
restructuring, sale of assets, workout, or plan of reorganization for the
Company other than the Plan;
 
(e)          support the DIP Motion and entry of the DIP Orders in accordance
with this Agreement;
 
(f)         support (i) the assumption of all prepetition employment agreements,
severance agreements, indemnity agreements and director and officer insurance
policies, as modified from time to time, including the assumption of all
agreements listed in the “Employee Matters” section of the Restructuring Term
Sheet, and (ii) the implementation of a quarterly bonus program for non-insider
employees;
 
(g)         in the case of the DIP Lenders, provide the DIP Facility
substantially on the terms and conditions set forth herein and in the DIP Term
Sheet;


(h)        if reasonably requested by the Company, use commercially reasonable
efforts to support approval of the Definitive Documents and confirmation of the
Plan by filing papers and appearing the Bankruptcy Court in support thereof;
 
(i)          negotiate in good faith and use commercially reasonable efforts to
execute and deliver any appropriate additional or alternative agreements,
whether requested by the Company or otherwise, to address any legal, financial,
or structural impediment to the Restructuring or that are necessary to
effectuate the Restructuring;
 
7

--------------------------------------------------------------------------------

(j)          not take any action, and not encourage any other person or entity
to, take any action, directly or indirectly, including any action against
non-Debtor affiliates, that would reasonably be expected to, breach or be
inconsistent with this Agreement, or take any other action, directly or
indirectly, including any action against non-Debtor affiliates, that would
reasonably be expected to interfere with the acceptance or implementation of the
Restructuring, this Agreement, or the Plan;
 
(k)        not take any other action, including initiating or joining in any
legal proceeding, that is inconsistent with its obligations under this
Agreement, provided, further, that the Consenting Lenders specifically agree
that this Agreement constitutes a direction to the Agent to refrain from taking
any other action available or power conferred to the Agent against the Company
or any guarantor thereof that is inconsistent with its obligations under this
Agreement;
 
(l)           forbear from exercising, directly or indirectly, its rights or
remedies or from asserting or bringing any claims under or with respect to the
Credit Agreement against the Company or any guarantor thereof or any of their
respective assets; provided, further, that the Consenting Lenders specifically
agree that this Agreement constitutes a direction to the Agent to refrain from
exercising any remedy available or power conferred to the Agent against the
Company or any guarantor thereof or any of their respective assets; and
 
(m)      not object to the retention and reasonable fees and expenses of (i)
Milbank LLP, as restructuring counsel to the Company, (ii) Jenner & Block, as
general corporate counsel to the Company, (iii) Potomac Law Group, PLLC, as
special regulatory counsel to the Company, (iv) Moelis & Company, LLC, as
investment banker to the Company, and (v) FTI Consulting, Inc., as financial
advisor to the Company.


3.05.          Reserved.
 
3.06.          Reserved.


3.07.          Specific Performance. It is understood and agreed by the Parties
that the exact nature and extent of damages resulting from a breach of this
Agreement are uncertain and that any breach by a Party of this Agreement would
result in irreparable damage for which monetary damages would not be an adequate
remedy. Each Party accordingly agrees that each other Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy of any
such breach thereof, including an order of the Bankruptcy Court or other court
of competent jurisdiction requiring any Party to comply promptly with any of its
obligations hereunder, without the necessity of posting a bond. All rights,
powers, and remedies provided under this Agreement or otherwise available in
respect hereof at law or in equity shall be cumulative and not alternative, and
the exercise of any right, power, or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power, or
remedy by such Party or any other Party.


8

--------------------------------------------------------------------------------

3.08.          Additional Parties.


Any Holder of Company Claims/Interests may, at any time after the occurrence of
the Agreement Effective Date, become a party to this Agreement as a Consenting
Party (an “Additional Consenting Party”) by executing a joinder in the form
attached hereto as Exhibit B (the “Joinder”), pursuant to which such Additional
Consenting Party shall be bound by the terms of this Agreement as a Consenting
Party hereunder as if such party had executed this Agreement in the first
instance.
 
3.09.          Transfer of Company Claims/Interests.


(a)          Except as expressly provided herein, during the Effective Period,
each Consenting Party shall not sell, assign, pledge, transfer, grant a
participation interest in, or otherwise dispose of, directly or indirectly any
of the Company Claims/Interests, in whole or in part (any such actions are
collectively referred to herein as a “Transfer” and the Consenting Party making
such Transfer is referred to herein as the “Transferor”), and any purported
Transfer of any Company Claims/Interests shall be void and without effect;
provided, that such Transfer may be made if it otherwise complies with the
requirements of any of the documentation evidencing such Company
Claims/Interests and either (i) the transferee is another Consenting Party or
(ii) if the transferee is not another Consenting Party, the transferee agrees in
writing to be bound by the terms of this Agreement by executing the Joinder
Agreement (a transferee that satisfies such requirements, a “Permitted
Transferee,” and such Transfer, a “Permitted Transfer”). Upon compliance with
the foregoing, (x) the Transferor shall be deemed to relinquish its rights (and
be released from its obligations, except for any claim for breach of this
Agreement that occurs prior to such Transfer) under this Agreement to the extent
of such transferred Company Claims/Interests, and (y) the transferee shall be
deemed to be a Consenting Lender under this Agreement with respect to such
transferred Company Claims/Interests. Each Consenting Party agrees and
acknowledges that any Transfer of Company Claims/Interests that does not comply
with the terms and procedures set forth in this Section 3.09(a) shall be deemed
null and void ab initio and of no force or effect until such a joinder is
executed and effective.
 
(b)         This Agreement shall in no way be construed to preclude the
Consenting Parties from acquiring additional Company Claims/Interests; provided,
that (y) any Consenting Party that acquires additional Company Claims/Interests
after executing this Agreement shall notify the Company of such acquisition
within three (3) Business Days after the closing of such trade and (z) any such
acquired Company Claims/Interests shall automatically and immediately upon
acquisition by a Consenting Party be deemed subject to all of the terms of this
Agreement whether or not notice is given to the Company of such acquisition.
 
(c)        Notwithstanding anything in this Agreement to the contrary, (i) a
Consenting Lender may Transfer any Company Claims/Interests to an entity that is
acting in its capacity as a Qualified Marketmaker (as defined below) without the
requirement that such entity be or become a Consenting Lender; provided that the
transferee of such Company Claims/Interests from the Qualified Marketmaker shall
comply in all respects with the terms of this Agreement (including executing and
delivering a Joinder), and (ii) to the extent that a Consenting Lender, acting
in its capacity as a Qualified Marketmaker, acquires any Company
Claims/Interests from a holder of such claims that is not a Consenting Lender,
such Qualified Marketmaker may Transfer such Company Claim/Interest without the
requirement that the transferee be or become a Consenting Lender.
 
9

--------------------------------------------------------------------------------

(d)       The Company understands that the Consenting Lenders are engaged in a
wide range of financial services and businesses, and, in furtherance of the
foregoing, the Company acknowledges and agrees that the obligations set forth in
this Agreement shall only apply to the trading desk(s) and/or business group(s)
of the Consenting Lender that principally manage and/or supervise the Consenting
Lender’s investment in the Company, and shall not apply to any other trading
desk or business group of the Consenting Lender, so long as they are not acting
at the direction or for the benefit of such Consenting Lender or in connection
with such Consenting Lender’s investment in the Company.


(e)        Further, notwithstanding anything in this Agreement to the contrary,
the Parties agree that, in connection with the delivery of signature pages to
this Agreement by a Consenting Lender that is a Qualified Marketmaker before the
occurrence of conditions giving rise to the effective date for the obligations
and the support hereunder, such Consenting Lender shall be a Consenting Lender
hereunder solely with respect to the Company Claims/Interests listed on such
signature pages and shall not be required to comply with this Agreement for any
other Company Claims/Interests it may hold from time to time in its role as a
Qualified Marketmaker.
 
For these purposes, a “Qualified Marketmaker” means an entity that (x) holds
itself out to the market as standing ready in the ordinary course of its
business to purchase from customers and sell to customers Company Claims
(including debt securities or other debt) or enter with customers into long and
short positions in Company Claims (including debt securities or other debts), in
its capacity as a dealer or market maker in such Company Clams, and (y) is in
fact regularly in the business of making a market in claims against issuers or
borrowers (including debt securities and other debt).
 
3.10.          Public Disclosure. The Parties understand and acknowledge that,
on or after the Agreement Effective Date (as defined herein), the Company may
disclose the existence of, or the terms of, this Agreement or any other term of
the transactions contemplated herein without the consent of the other Parties,
except that the signature pages shall be redacted in accordance with Section 8
hereof.
 
Section 4.         Amendments, Modifications and Waivers.
 
 This Agreement may be amended or modified from time to time solely with the
prior written approval (email being sufficient) of each of the Company and the
Required Consenting Lenders. Any waiver of any condition, term or provision to
this Agreement must be in writing signed by each of the Parties entitled to
waive such condition, term, or provision. Any proposed modification, amendment,
waiver, or supplement that does not comply with this Section 4 shall be
ineffective and void ab initio.


Section 5.         Undertakings and Representations.
 
5.01.        Chapter 11 Related Matters. To the extent reasonably practicable,
the Company shall provide counsel for the Consenting Lenders a review period of
(a) at least three (3) calendar days (or such shorter review period as necessary
or appropriate) prior to the date when the Company intends to file any
Definitive Document with the Bankruptcy Court and (b) at least one (1) calendar
day (or such shorter review period as necessary or appropriate) prior to the
date when the Company intends to file any other material pleading with the
Bankruptcy Court.
 
10

--------------------------------------------------------------------------------

5.02.         Further Assurances. Each Party hereby covenants and agrees to
cooperate with each other in good faith with respect to the pursuit, approval,
implementation, and consummation of the Restructuring and the Plan, as well as
the negotiation, drafting, execution, and delivery of documents (including any
related orders, agreements, instruments, schedules, or exhibits) described in
this Agreement or the Definitive Documents or otherwise necessary or desirable
to facilitate the Restructuring in accordance with this Agreement and the
Definitive Documents. Furthermore, subject to the terms hereof, each Party shall
take such action as may be reasonably necessary or reasonably requested by
another Party to carry out the purpose and intent of this Agreement, including
facilitating any necessary regulatory filings, and shall refrain from taking any
action that would frustrate the purposes and intent of this Agreement.
 
Section 6.         Representations and Warranties.
 
6.01.          Each Party, severally and not jointly, represents and warrants to
the other Parties that the following statements are true, correct, and complete
as of the date hereof (or as of the date on which a subsequent Party becomes a
party hereto):
 
(a)       Enforceability. It is validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization, and has all requisite
corporate, partnership, limited liability company, or similar authority to enter
into this Agreement, carry out the transactions set forth herein, and perform
its obligations set forth hereunder. The execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company,
partnership, or other similar action on its part. Each Party has no actual
knowledge of any event that, due to any fiduciary or similar duty to any other
person or entity, would prevent it from taking any action required of it under
this Agreement.
 
(b)         No Violation of Law or Breach. Subject to and other than any
registration, filing, consent, notice, or approval required in connection with
the Restructuring, the execution, delivery, and performance by such Party of
this Agreement does not and will not
(x) violate any provision of law, rule, or regulation applicable to it or its
charter or bylaws (or other similar governing documents) in any material
respect, or (y) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation to which it or any of its subsidiaries is a party, which conflict,
breach, or default would have a material adverse effect on the Restructuring.


(c)          No Consent or Approval. The execution, delivery, and performance by
such Party of this Agreement does not and will not require any material
registration or filing with, consent or approval of, or notice to, or other
action, with or by, any federal, state or governmental authority or regulatory
body, except such filings as may be necessary and/or required by the Securities
& Exchange Commission or other securities regulatory authorities under
applicable securities laws. For the avoidance of doubt, the Parties acknowledge
that the Restructuring shall be subject to approval by the Bankruptcy Court.


11

--------------------------------------------------------------------------------

(d)           Binding Obligation. This Agreement is the legally valid and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of the Bankruptcy Court.
 
6.02.         Each Consenting Party individually represents on a several basis,
and as to itself only, that, as applicable, as of the date such Consenting Party
executes and delivers this Agreement (i) it is the beneficial owner of the
aggregate principal amount of the Company Claims/Interests set forth below its
name on the signature page hereto (or below its name on the signature page of a
Joinder Agreement for any Additional Consenting Party), or (ii) it is the
nominee, investment manager, advisor, or subadvisor for one or more beneficial
holders thereof, and has, with respect to the beneficial owners of such Company
Claims/Interests, (A) sole investment or voting discretion with respect thereto,
(B) full power and authority to vote on and consent to matters concerning such
Company Claims/Interests or to exchange, assign, and transfer such Company
Claims/Interests, and (C) full power and authority to bind or act on the behalf
of, such beneficial owners. Each Consenting Party further individually
represents on a several basis, and as to itself only, that, other than pursuant
to this Agreement, such Company Claims/Interests are free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal, or other limitation on disposition or
encumbrance of any kind, in each case that would prevent in any way such
Consenting Party’s performance of its obligations contained in this Agreement at
the time such obligations are required to be performed.
 
Section 7.         Termination.
 
7.01.        Required Consenting Lender Termination Events. Prior to the Plan
Effective Date, either the Required DIP Lenders or the Required Consenting
Lenders may terminate this Agreement on ten (10) Business Days’ prior written
notice, delivered to the other Parties in accordance with Section 12.08, upon
the occurrence and continuance of any of the following events:


(a)       the breach in any material respect by the Company of any of the
undertakings, representations, warranties, or covenants of the Company, as
applicable, set forth in this Agreement, which remains uncured for a period of
five (5) calendar days after receipt of written notice of such breach (which
period shall run concurrently with the notice period set forth in this Section);
 
(b)         the failure of the Company to meet a Milestone, which has not been
waived or extended in a manner consistent with this Agreement, unless such
failure is the result of any act, omission, or delay on the part of any DIP
Lender or Consenting Lender in violation of its obligations under this
Agreement;
 
(c)          entry of an order approving the DIP Motion that is not acceptable
to the Required DIP Lenders;
 
(d)         entry of a final order that grants relief terminating, annulling, or
materially modifying the automatic stay (as set forth in section 362 of the
Bankruptcy Code) with regard to any material asset that, to the extent such
relief were granted, would have a material adverse effect on the consummation of
the Restructuring;
 
12

--------------------------------------------------------------------------------

(e)          if the Company withdraws the Plan or files any plan of
reorganization or liquidation or disclosure statement that is not consistent in
any material respect with this Agreement, the Restructuring Term Sheet or the
Plan; or


(f)       if the Company files any motion, application, or adversary proceeding
challenging the validity, enforceability, perfection, or priority of, or seeking
avoidance or subordination of, any portion of the Consenting Lenders’ Company
Claims;
 
(g)         one or more of the Chapter 11 Cases shall have been converted to
cases under chapter 7 of the Bankruptcy Code or one or more of the Chapter 11
Cases shall have been dismissed (unless caused by a default by any Consenting
Party of its obligations hereunder, in which event the Consenting Party shall
not have the right to terminate under this subsection);
 
(h)         the appointment of a trustee, receiver or examiner with expanded
powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy
Code in one or more of the Chapter 11 Cases;
 
(i)          the occurrence of any Event of Default under either of the DIP
Orders or the DIP Facility, as applicable, that has not been cured (if
susceptible to cure) or waived by the applicable percentage of DIP Lenders, as
applicable, in accordance with the terms of the DIP Orders or DIP Facility, as
applicable;
 
(j)       the Company files a motion, application, or adversary proceeding (or
the Company supports any such motion, application, or adversary proceeding filed
or commenced by any third party) (A) challenging the validity, enforceability,
perfection, or priority of, or seeking avoidance or subordination of, any
portion of the Loan Claims or asserting any other cause of action against the
Consenting Lenders or with respect or relating to such Loan Claim, the Credit
Agreement or any Loan Document (as such term is defined in the Credit Agreement)
or the prepetition liens securing the Loan Claims or (B) challenging the
validity, enforceability, perfection, or priority of, or seeking avoidance or
subordination of, any portion of the Loan Claims or asserting any other cause of
action against the Consenting Lenders or with respect or relating to such Loan
Claims or the prepetition liens securing the Loan Claims;
 
(k)        the Company loses the exclusive right to file a plan or plans of
reorganization or to solicit acceptances thereof pursuant to section 1121 of the
Bankruptcy Code;
 
(l)        the commencement of an involuntary case against the Company or the
filing of an involuntary petition seeking bankruptcy, winding up, dissolution,
liquidation, administration, moratorium, reorganization or other relief in
respect of the Company, or their debts, or of a substantial part of their
assets, under any federal, state or foreign bankruptcy, insolvency,
administrative receivership or similar law now or hereafter in effect (provided
that such involuntary proceeding is not dismissed within a period of thirty (30)
days after the filing thereof) or if any court grants the relief sought in such
involuntary proceeding;


13

--------------------------------------------------------------------------------

(m)        without the prior consent of the Required Consenting Lenders, the
Company (A) voluntarily commences any case or files any petition seeking
bankruptcy, winding up, dissolution, liquidation, administration, moratorium,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency, administrative receivership or similar law now or hereafter in
effect except consistent with this Agreement, (B) consents to the institution
of, or fails to contest in a timely and appropriate manner, any involuntary
proceeding or petition described above, (C) files an answer admitting the
material allegations of a petition filed against it in any such proceeding, (D)
applies for or consents to the appointment of appoint a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or
similar official, trustee or an examiner pursuant to section 1104 of the
Bankruptcy Code in any of the Chapter 11 Cases, (E) makes a general assignment
or arrangement for the benefit of creditors or (F) takes any corporate action
for the purpose of authorizing any of the foregoing; or


(n)           The occurrence of the termination event described in Section
7.02(b) of this Agreement.
 
7.02.         Company Termination Events. The Company may terminate this
Agreement on ten (10) Business Days’ prior written notice (except for the
termination event in (d) below, for which no prior notice is required),
delivered to the other Consenting Parties in accordance with Section 12.08, upon
the occurrence and continuance of any of the following events:
 
(a)          the breach in any material respect by any Consenting Lender of any
of its undertakings, representations, warranties, or covenants set forth in this
Agreement which remains uncured for a period of five (5) Business Days after
receipt of written notice of such breach (which period shall run concurrently
with the notice period set forth in this Section);
 
(b)         the board of directors, board of managers, or similar governing body
of any Company entity determines in good faith upon the advice of external
counsel (i) that continued performance under this Agreement would be
inconsistent with the exercise of its fiduciary duties under applicable law, or
(ii) in the exercise of its fiduciary duties, pursues an Alternative
Transaction;
 
(c)        the issuance by any governmental authority, including the Bankruptcy
Court, any regulatory authority, or any other court of competent jurisdiction,
of any ruling or order enjoining the substantial consummation of the
Restructuring and remains in effect for fifteen (15) Business Days after the
Company transmits a written notice to counsel for the Ad Hoc Committee detailing
any such issuance; provided, that the Company shall use commercially reasonable
efforts to obtain relief within ten (10) Business Days that would allow
consummation of the Restructuring that does not prevent or materially diminish
compliance with the terms of this Agreement; provided further that,
notwithstanding anything herein to the contrary, this termination right shall
not apply to or be exercised by the Company if it sought or requested such
ruling or order in contravention of any obligation or restriction contained
herein; or


(d)          the Bankruptcy Court enters an order denying confirmation of the
Plan and such order remains in effect for ten (10) Business Days after entry of
such order.


14

--------------------------------------------------------------------------------

7.03.          [Reserved].
 
7.04.        Mutual Termination. This Agreement and the obligations of all
Parties hereunder may be terminated by mutual agreement among the Company and
the Required Consenting Lenders.
 
7.05.         Automatic Termination. This Agreement shall terminate
automatically without any further required action or notice when the Plan
Effective Date has occurred with respect to all Debtors.
 
7.06.         Effect of Termination. Notwithstanding anything to the contrary in
this Agreement, other than as provided in Section 7.04 or Section 7.05, (x)
neither the Company nor any of the Consenting Lenders may terminate this
Agreement, as applicable, if such Party failed to perform or comply in all
material respects with the terms and conditions of this Agreement, with such
failure to perform or comply causing, or resulting in, the occurrence of one or
more termination events specified herein. Subject to Section 12.05, upon
termination of this Agreement, each Party shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had and shall be entitled
to take all actions, whether with respect to the Restructuring or otherwise,
that it would have been entitled to take had it not entered into this Agreement.
Further, upon the termination of this Agreement, any and all consents or ballots
tendered by the Parties, for all purposes, shall be deemed, for all purposes, to
be null and void ab initio and shall not be considered or otherwise used in any
manner in connection with the Restructuring, this Agreement, confirmation of the
Plan, or otherwise.
 
7.07.        Automatic Stay. The Company acknowledges that after the Petition
Date, the giving of notice of termination by any Party pursuant to this
Agreement shall not be considered a violation of the automatic stay of section
362 of the Bankruptcy Code; provided, that nothing herein shall prejudice any
Party’s right to argue that the giving of notice of termination was not proper
under the terms of this Agreement.
 
Section 8.        Effectiveness. This Agreement shall become effective and
binding on each of the Parties on the date and time on which the following has
occurred (such date, the “Agreement Effective Date”):


(a)         counterpart signature pages to this Agreement shall have been
executed and delivered by: (i) the Company; and (ii) Consenting Lenders
consisting of a majority of Holders of Loans together holding at least
two-thirds (2/3) of the principal amount of the Loans in the aggregate;
provided, that signature pages executed by Consenting Parties shall be delivered
to (x) other Consenting Parties in a redacted form that removes such Consenting
Parties’ holdings of Company Claims/Interests, and (y) the Company, the advisors
to the Company and (solely with respect to members of the Ad Hoc Group) the
advisors to the Ad Hoc Group in an unredacted form; provided, further, that such
recipients shall not disclose the unredacted signature pages and shall keep such
unredacted signature pages in strict confidence, except as required by law. The
Agreement shall be effective from the Agreement Effective Date until validly
terminated pursuant to the terms hereof (such period, the “Effective Period”).
To the extent that a signatory to this Agreement holds, as of the date hereof or
thereafter, multiple Company Claims/Interests, such Party shall be deemed to
have executed this Agreement in its capacity as a Holder of all such Company
Claims/Interests, and this Agreement shall apply severally to such Party with
respect to each such claim held by such Party;
 
15

--------------------------------------------------------------------------------

(b)          the New Incremental Facility shall be in full force and effect, and
the parties thereto shall be in compliance therewith; and


(c)        the Company shall have paid all reasonable and documented fees and
out of pocket expenses and all agreed and unpaid professional retainer amounts
of the professionals identified in Section 9 hereof in accordance with their
respective fee letters or engagement letters for which an invoice has been
received by the Company on or before the date that is one (1) Business Day prior
to the Agreement Effective Date.


Section 9.        Fees and Expenses.   The Company shall pay or reimburse all
reasonable and documented fees and expenses of the Ad Hoc Group, including the
fees and expenses of Gibson, Dunn & Crutcher LLP, a legal counsel to the Ad Hoc
Group, Rothschild & Co., as financial advisor to the Ad Hoc Group, and Wilkinson
Barker Knauer LLP, as special regulatory counsel to the Ad Hoc Group.
 
Section 10.       Reserved


Section 11.       Reserved


Section 12.        Miscellaneous.
 
12.01.       Complete Agreement. This Agreement together with the exhibits,
other documents and instruments referenced herein constitute the entire
agreement of the parties hereto and supersedes all prior agreements,
arrangements or understandings, whether written or oral, between the parties
hereto with respect to the subject matter of this Agreement, other than for any
confidentiality agreement. No claim of waiver, modification, consent, or
acquiescence with respect to any provision of this Agreement shall be made
against any Party, except on the basis of a written instrument executed by or on
behalf of such Party on the date hereof or thereafter.
 
12.02.       Parties. This Agreement shall be binding upon, and inure to the
benefit of, the Parties. No rights or obligations of any Party under this
Agreement may be assigned or transferred to any other person or entity except as
provided in Section 3.09. Nothing in this Agreement, express or implied, shall
give to any person or entity, other than the Parties, any benefit or any legal
or equitable right, remedy, or claim under this Agreement. Unless expressly
stated herein, this Agreement shall be solely for the benefit of the Parties and
no other person or entity shall be a third-party beneficiary hereof.
 
12.03.       Governing Law; Submission to Jurisdiction; Selection of Forum;
WAIVER OF TRIAL BY JURY. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of, or relate to
this Agreement or the negotiation, execution, termination, performance, or
nonperformance of this Agreement (including exhibits), shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and performed in such State, without giving effect to any
applicable conflict of laws principles to the extent that the application of the
laws of another jurisdiction would be required thereby. Each Party agrees that
it shall bring any action or proceeding in respect of any claim based upon,
arising out of, or related to this Agreement, any provision hereof or the
Restructuring described herein, in the United States District Court for the
Southern District of New York, any New York State court sitting in the Borough
of Manhattan of New York City, or, to the extent the Company commences the
Chapter 11 Cases, the Bankruptcy Court (the “Chosen Courts”) and, solely in
connection with claims arising under this Agreement or the Restructuring that
are the subject of this Agreement, (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts and (iii) waives any
objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party hereto; provided, that, upon the commencement of the
Chapter 11 Cases, the Bankruptcy Court shall be the sole Chosen Court. Each
party hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
EACH PARTY HERETO WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR
PROCEEDING BASED UPON, ARISING OUT OF, OR RELATED TO THIS AGREEMENT, ANY
PROVISION HEREOF OR THE RESTRUCTURING DESCRIBED HEREIN.
 
16

--------------------------------------------------------------------------------

12.04.      Execution of Agreement. This Agreement may be executed and delivered
(by email or otherwise) in any number of counterparts, each of which, when
executed and delivered in accordance with Section 8, shall be deemed an
original, and all of which together shall constitute the same agreement. Except
as expressly provided in this Agreement, each individual executing this
Agreement on behalf of a Party has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said Party.
 
12.05.      Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of the Parties and their respective successors, assigns, and
representatives, other than a trustee or similar representative appointed in a
bankruptcy case. The agreements, representations, and obligations of the Parties
under this Agreement are, in all respects, several and not joint.


12.06.       Survival. Notwithstanding the termination of this Agreement, the
agreements and obligations of the Parties in Section 7.06, Section 9, Section 10
shall survive such termination and shall continue in full force and effect for
the benefit of the Parties in accordance with the terms hereof.
 
12.07.       Relationship Among Parties. It is understood and agreed that no
Consenting Party has any duty of trust or confidence in any form with any other
Consenting Party, and, except as provided in this Agreement, there are no
agreements, commitments, or undertakings between or among them. In this regard,
it is understood and agreed that any Consenting Party may trade in the loans
and/or commitments under the Term Loan or other debt or equity securities of the
Company without the consent of the Company, as the case may be, or any other
Consenting Party, subject to applicable securities laws, the terms of any
applicable non-disclosure agreement, and the terms of this Agreement; provided,
further, that neither any Consenting Party nor the Company shall have any
responsibility for any such trading by any other entity by virtue of this
Agreement. No prior history, pattern, or practice of sharing confidences among
or between the Consenting Parties shall in any way affect or negate this
understanding and agreement.


17

--------------------------------------------------------------------------------

12.08.        Notices. Unless otherwise provided herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed
given (i) when delivered personally by hand (with written confirmation of
receipt), (ii) one (1) Business Day following the day sent by overnight courier
(with written confirmation of receipt), or (iii) when sent by email, in each
case at the following addresses (or to such other address as a Party may have
specified by notice given to the other Party pursuant to this provision):


(a)          If to the Company, to:


Internap Corporation
12120 Sunset Hills Road
Suite 330
Reston, VA 20190
Attn:      Richard Diegnan, EVP, General Counsel & Corporate Secretary Email:
rdiegnan@internap.com
 
with a copy to:
 
Milbank LLP
55 Hudson Yards
New York, New York 10001
Attn:      Dennis F. Dunne, Esq.
Abhilash M. Raval, Esq.
Tyson Lomazow, Esq.
Email:    ddunne@milbank.com 
araval@milbank.com 
tlomazow@milbank.com
 
(b)          If to the Consenting Lenders, to the addresses set forth below
following each such lender’s signature with a copy to:
 
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166
Attn:      Scott J. Greenberg, Esq.
Steven A. Domanowski, Esq.
Matthew K. Kelsey, Esq.
Email:    SGreenberg@gibsondunn.com 
SDomanowski@gibsondunn.com 
MKelsey@gibsondunn.com


12.09.       No Solicitation. This Agreement does not constitute an offer to
issue or sell securities to any person, or the solicitation of an offer to
acquire or buy securities, in any jurisdiction where such offer or solicitation
would be unlawful. In addition, this Agreement is not and shall not be deemed to
be a solicitation for consents to the Plan. The votes of the Holders of claims
against the Company will not be solicited until such Holders who are entitled to
vote on the Plan have received the Plan, the Disclosure Statement, and any other
required solicitation materials.
 
18

--------------------------------------------------------------------------------

12.10.        Other Interpretive Matters.
 
(a)          Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply: (i) when
calculating the period of time before which, within which, or following which
any act is to be done or step taken pursuant to this Agreement, the date that is
the reference date in calculating such period shall be excluded and, if the last
day of such period is a non-Business Day, the period in question shall end on
the next succeeding Business Day; (ii) all exhibits attached hereto or referred
to herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein; (iii) words imparting the singular number only shall
include the plural and vice versa; (iv) the words such as “herein,”
“hereinafter,” “hereof,” and “hereunder” refer to this Agreement as a whole and
not merely to a subdivision in which such words appear unless the context
otherwise requires; (v) the word “including” or any variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it; (vi) the division of this Agreement into Sections and
other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement; (vii) all references in this Agreement to any “Section” are to
the corresponding Section of this Agreement unless otherwise specified; and
(viii) “Business Day” means any day of the year on which national banking
institutions in New York are open to the public for conducting business and are
not required or authorized to close.
 
(b)          The Company and Consenting Parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.


[Signature Pages Follow]


19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 

 
COMPANY
       
INTERNAP CORPORATION
       
By:
/s/ Michael T. Sicoli

    Name: Michael T. Sicoli  


Title: President & Chief Financial Officer

        DATAGRAM LLC        
By:
/s/ Richard P. Diegnan

    Name: Richard P. Diegnan     Title: Corporate Secretary        
HOSTING INTELLECT LLC
       
By:
/s/ Richard P. Diegnan

    Name: Richard P. Diegnan     Title: Corporate Secretary        
INTERNAP CONNECTIVITY LLC
       
By:
/s/ Richard P. Diegnan

    Name: Richard P. Diegnan     Title: Corporate Secretary        
SINGLEHOP LLC
       
By:
/s/ Richard P. Diegnan

    Name: Richard P. Diegnan     Title: Corporate Secretary

 

--------------------------------------------------------------------------------

 
UBERSMITH, INC.
       
By:
/s/ Richard P. Diegnan

    Name: Richard P. Diegnan
    Title: Corporate Secretary        
INTERNAP TECHNOLOGY SOLUTIONS INC.
       
By:
/s/ Richard P. Diegnan

    Name: Richard P. Diegnan     Title: President and Secretary



2

--------------------------------------------------------------------------------


EXHIBIT A
 
RESTRUCTURING TERM SHEET



--------------------------------------------------------------------------------

EXECUTION
  
This term sheet (this “Restructuring Term Sheet”)1 summarizes certain terms and
conditions (and does not purport to summarize all of the terms and conditions)
of the proposed restructuring described below.
 
THIS TERM SHEET IS NOT AN OFFER OR A SOLICITATION OF AN OFFER WITH RESPECT TO
ANY SECURITIES IN ANY JURISDICTION WHERE IT IS UNLAWFUL TO DO SO OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION
1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY OR,
UNTIL THE OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED
HEREIN AND IN THE RESTRUCTURING SUPPORT AGREEMENT, DEEMED BINDING ON ANY OF THE
PARTIES HERETO.
 
THIS TERM SHEET DOES NOT PURPORT TO SUMMARIZE ALL OF THE TERMS, CONDITIONS,
REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH RESPECT TO THE
TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT TO THE
COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN. THE
CLOSING OF ANY TRANSACTION WILL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
IN SUCH DEFINITIVE DOCUMENTS. EXCEPT AS SET FORTH IN THE RESTRUCTURING SUPPORT
AGREEMENT, NO BINDING OBLIGATIONS WILL BE CREATED BY THIS TERM SHEET UNLESS AND
UNTIL BINDING DEFINITIVE DOCUMENTS ARE EXECUTED AND DELIVERED BY ALL APPLICABLE
PARTIES. THIS TERM SHEET IS SUBJECT IN ALL RESPECTS TO FEDERAL RULE OF EVIDENCE
408 AND ANY STATE LAW EQUIVALENTS.
 
This Restructuring Term Sheet is provided as part of a settlement proposal in
furtherance of settlement discussions and is entitled to protection from any use
or disclosure to any party or person pursuant to Rule 408 of the Federal Rules
of Evidence and any applicable statutes, doctrines or rules protecting the use
or disclosure of confidential information and information exchanged in the
context of settlement discussions. This Restructuring Term Sheet and the
information contained herein is strictly confidential and may not be shared with
any person or entity without the prior written consent of the Company (as
defined below), the Required Consenting New Incremental Lenders, and the
Required Consenting First Lien Lenders; provided that this Restructuring Term
Sheet may be shared with each of the parties to the Restructuring Support
Agreement (as defined below) and the other Consenting Lenders (as defined
below), and each of their respective advisors, so long as such entities agree to
keep this Restructuring Term Sheet and the information contained herein strictly
confidential and not share this Restructuring Term Sheet or such information
with any other party (other than their respective advisors).
 
Restructuring Term Sheet



--------------------------------------------------------------------------------

 
1
Terms used herein but defined shall have the meaning ascribed to them in the
Restructuring Support Agreement.




--------------------------------------------------------------------------------

This Restructuring Term Sheet, which is Exhibit A to a Restructuring Support
Agreement dated March 13, 2020 (the “Restructuring Support Agreement”), by and
among Internap Corporation and certain of its affiliates and subsidiaries
(collectively, the “Company” or the “Debtors”) and the Consenting Lenders,
describes the proposed terms of the Company’s restructuring (the
“Restructuring”). The Company will implement the Restructuring through a
prepackaged plan of reorganization under chapter 11 of the Bankruptcy Code,
which shall be consistent with the terms of this Restructuring Term Sheet and
the Restructuring Support Agreement (as it may be amended or supplemented from
time to time in accordance with the terms of the Restructuring Support
Agreement, the “Plan”), in voluntary chapter 11 cases (the “Chapter 11 Cases”)
to be commenced in the Bankruptcy Court. This Term Sheet incorporates the rules
of construction set forth in section 102 of the Bankruptcy Code. Capitalized
terms used but not otherwise defined herein have the meanings ascribed to them
in the Restructuring Support Agreement and in Annex 1 hereto.


2

--------------------------------------------------------------------------------




Debtors
Internap Corporation (“INAP”), Datagram LLC, Hosting Intellect LLC, Internap
Connectivity LLC, SingleHop LLC, Ubersmith, Inc., and Internap Technology
Solutions Inc.
Summary
Subject in all respects to and as provided by the other terms of this
Restructuring Term Sheet and the Restructuring Support Agreement, the Debtors
will restructure their funded debt obligations by, among other things: (i) the
contribution by the DIP Lenders of a $75 million DIP Facility, $70 million of
which will consist of new money and $5 million of which will consist of rolled
up New Incremental Loans from the New Incremental Facility; (ii) conversion of
the DIP Facility into the Priority Exit Facility; (iii) entry into the New Term
Loan Facility, junior in priority to the Priority Exit Facility; (iv)
equitization of the Allowed Loan Claims into New Term Loans and New Common
Stock; and (vi) distribution of New Warrants to Holders of Existing Equity
Interests who grant releases as described below.
Implementation
The Debtors will effectuate the Restructuring through the Chapter 11 Cases and
confirmation of the Plan, which shall be consistent with this Restructuring Term
Sheet and subject to the terms and conditions set forth in the Restructuring
Support Agreement.
DIP Facility
Amount: (a) $70 million of new money; (b) $5 million roll up of New Incremental
Loans.


Structure: Delayed draw term loan, funded into escrow upon entry of the interim
order approving the DIP facility.


Priority/Security: Superpriority administrative status; first priority lien on
all unencumbered assets, priming first priority lien on all assets encumbered
under the Credit Agreement (in each case subject to the Carve-Out).


Borrowers: All Debtors. 


Lenders: DIP Lenders.


Maturity: Earlier to occur of 6 months postpetition, conversion / dismissal of
cases, sale of substantially all assets, acceleration, and the Plan Effective
Date.


Interest: L + 1,000 bps (subject to 1.0% LIBOR Floor) paid in cash monthly


Premiums: (a) 2.0% Commitment Premium; (b) 5.0% Backstop Premium, in each case
solely as to the new-money portion of the DIP Facility.



3

--------------------------------------------------------------------------------

 
Milestones:


    •      Filing of Disclosure Statement, Plan, and motion for Prepack
Scheduling Order: 1 day after the Petition Date.
    •      Entry of interim DIP Order and Prepack Scheduling Order: 5 days after
the Petition Date.
    •      Entry of final DIP Order: 45 days after the Petition Date.
    •      Entry of Confirmation Order: 60 days after the Petition Date.
    •      Plan Effective Date: 75 days after the Petition Date.


Other Covenants: To include waiver of 506(c) surcharge and 552(b) “equities of
the case” exception for the benefit of the DIP and 1L secured parties; no
marshaling.


Certain other terms and conditions as may be agreed prior to the Plan Effective
Date.
Working Capital Facility
The Company shall use commercially reasonable efforts to enter into a new $15
million senior secured first-out working capital facility (the “Working Capital
Facility”) on the Plan Effective Date, with such Working Capital Facility being
in form and substance acceptable to the Debtors and the DIP Lenders. To the
extent the Working Capital Facility is entered into after the Plan Effective
Date, it shall be in form and substance acceptable to the Reorganized Debtors
and to greater than 50% (by principal amount) of the Lenders under the Priority
Exit Facility (the “Required Priority Lenders”).
Priority Exit Facility
On the Plan Effective Date, the DIP Facility shall convert into a new credit
facility (the “Priority Exit Facility”) as follows:


Amount: $75 million.


Structure: Term Loan


Priority/Security: Secured by all assets (subject to customary carve outs to be
agreed to between the Company and the Required DIP Lenders); senior to New Term
Loan Facility; junior if agreed to by the Required DIP Lenders or Required
Priority Lenders, as applicable, or pari passu with Working Capital Facility.


Lenders: DIP Lenders.


Maturity: 3 years following the Plan Effective Date.


Interest: L + 1,000 bps (subject to 1.0% LIBOR Floor) payable in cash


Call Protection: None.


Mandatory Prepayment: Usual and customary with respect to ECF, asset sales, and
casualty events; and upon incurrence of the Working


Capital Facility, payment in full in cash of all outstanding obligations under
the Priority Exit Facility; for the avoidance of doubt, any unwithdrawn amount
in escrow under the Priority Exit Facility shall be released to the Priority
Lenders immediately upon the closing of the Working Capital Facility.


Usual and customary terms and conditions for facilities of this size, type and
purpose, as may be agreed prior to the Plan Effective Date.



4

--------------------------------------------------------------------------------

New Term Loans
On the Plan Effective Date, the Reorganized Debtors that are operating entities
shall enter into a new term loan facility (the “New Term Loan Facility,” and the
new loans issued thereunder the “New Term Loans”) as follows:


Amount: $225 million.


Priority. First lien on all assets (subject to customary carve outs to be agreed
to between the Company and the Required Consenting Lenders) of the Reorganized
Debtors; junior to Working Capital Facility and Priority Exit Facility.


Maturity. The New Term Loans shall mature on the date that is 5 years following
the Plan Effective Date.


Interest. The New Term Loans shall bear interest at a rate of L + 650 bps, with
L + 300 bps in cash and 350 bps in kind; provided that, at the election of the
Reorganized INAP Board, 200 bps of the L + 300 cash interest may be payment in
kind.


Usual and customary terms and conditions for facilities of this size, type and
purpose, as may be agreed prior to the Plan Effective Date.
New Common Stock
On the Plan Effective Date, Reorganized INAP shall issue to Holders of Allowed
Loan Claims shares of common stock (the “New Common Stock”), which shall have
agreed upon rights and privileges.
New Warrants1
On the Plan Effective Date, Reorganized INAP shall issue to certain Holders of
Existing Equity Interests (as further set forth below) warrants to purchase 10%
of the New Common Stock (the “New Warrants”), subject to dilution by the
Management Incentive Plan and any common stock capital raise approved by the
Reorganized INAP Board.


Strike Price: Calculated to imply an equity value at which the Holders of
Allowed Loan Claims recover (together with New Term Loans valued at par plus
accrued interest) par plus accrued interest on their Allowed Loan Claims.


Duration: 4 years.


Exercise Method: Cash.


Minority Protection: Warrants mature early in the event of a change of control,
a sale of all or substantially all of the Company’s assets, or any other
corporate reorganization.


Certain other terms and conditions as set forth on Annex 2 hereto and as may be
otherwise agreed prior to the Plan Effective Date.




--------------------------------------------------------------------------------




1
For the avoidance of doubt, the New Warrants shall be subject to a warrant
agreement (the “Warrant Agreement”) in form and substance acceptable to the
Required Consenting Lenders.



5

--------------------------------------------------------------------------------

TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN  
Type of Claim
Treatment
Impairment
/ Voting
DIP Facility Claims
On the Plan Effective Date, the principal amount of loans extended under the DIP
Facility will convert to loans under the Priority Exit Facility. Accrued
interest and other obligations under the DIP Facility will be paid in full in
cash on the Plan Effective Date.
Unimpaired; deemed to accept
Administrative Claims
Except to the extent that a Holder of an Allowed Administrative Claim and the
Debtor against which such allowed Administrative Claim is asserted agree to less
favorable treatment for such Holder, each Holder of an Allowed Administrative
Claim shall receive, in full satisfaction of its Claim, payment in full in cash.
Unimpaired; deemed to accept
Priority Tax Claims
In full satisfaction of the Allowed Priority Tax Claims, each Holder of an
Allowed Priority Tax Claim will be paid in full in cash or otherwise receive
treatment consistent with the provisions of section 1129(a)(9) of the Bankruptcy
Code.
Unimpaired; deemed to accept
Other Secured Claims
Except to the extent that a Holder of an Allowed Other Secured Claim agrees to a
less favorable treatment, in full and final satisfaction of such Allowed Other
Secured Claim, at the option of the Debtors or the Reorganized Debtors, such
Holder will receive (i) payment in full in cash, payable on the later of the
Plan Effective Date and the date that is ten (10) Business Days after the date
on which such Other Secured Claim becomes an Allowed Other Secured Claim, in
each case, or as soon as reasonably practicable thereafter or (ii) such other
treatment so as to render such Holder’s Allowed Other Secured Claim Unimpaired.
Unimpaired; deemed to accept



6

--------------------------------------------------------------------------------

Other Priority Claims
Except to the extent that a Holder of an Allowed Other Priority Claim and the
Debtor against which such Allowed Other Priority Claim is asserted agree to less
favorable treatment for such Holder, in full satisfaction of each Allowed Other
Priority Claim against the Debtors, each Holder thereof shall receive payment in
full in cash or other treatment rendering such Claim Unimpaired.
Unimpaired; deemed to accept
Loan Claims
In full satisfaction of each Allowed Loan Claim, each Holder thereof will
receive its pro rata share of: (i) 100% of the New Term Loans; and (ii) 100% of
New Common Stock, subject to dilution by the Management Incentive Plan and the
New Warrants.
Impaired; entitled to vote
General Unsecured
Claims
Except to the extent that a Holder of an Allowed General Unsecured Claim and the
Debtor against which such Allowed General Unsecured Claim is asserted agree to
less favorable treatment for such Holder, in full satisfaction of each Allowed
General Unsecured Claim against the Debtors, each Holder thereof shall receive
(i) payment in cash in an amount equal to such Allowed General Unsecured Claim
in the ordinary course of business in accordance with the terms and conditions
of the particular transaction giving rise to such Claim, or (ii) such other
treatment so as to render such Claim Unimpaired.
Unimpaired; deemed to accept
Intercompany Claims
No property will be distributed to the Holders of allowed Intercompany Claims.
Unless otherwise provided for under the Plan, each Intercompany Claim will
either be Reinstated or canceled and released.
Unimpaired or Impaired; deemed to accept or deemed to reject
Intercompany
Interests
Intercompany Interests will receive no recovery or distribution and be
Reinstated solely to the extent necessary to maintain the Debtors’ corporate
structure.
Unimpaired or Impaired; deemed to accept of deemed to reject



7

--------------------------------------------------------------------------------

Subordinated Claims
All Subordinated Claims, if any, shall be discharged, cancelled, released, and
extinguished as of the Plan Effective Date, and will be of no further force or
effect, and Holders of Allowed Subordinated Claims will not receive any
distribution on account of such Allowed Subordinated Claims.
Impaired; deemed to reject
Existing Equity
Interests
All Existing Equity Interests will be cancelled, released, and extinguished as
of the Plan Effective Date, and Holders of Existing Equity Interests shall not
receive or retain any property under the Plan on account of such Existing Equity
Interests.


Notwithstanding the foregoing, each Holder of Existing Equity Interests that
consents to the Holder Releases will receive, from amounts that Holders of Loan
Claims would otherwise be entitled to receive under the Plan, its pro rata share
of 100% of the New Warrants, subject to the distribution considerations set
forth below. For the avoidance of doubt, the Holders of Loan Claims shall, with
immediate effect upon entering the RSA, relinquish all right to and/or claim in
or to receive the new Warrants when issued under the Plan.


The New Warrants will be issued at a ratio of approximately one (1) New Warrant
for each 20,000 shares of common stock (or equivalent) of the Existing Equity
Interests or such other ratio as determined by the Company (in consultation with
the Required Consenting New Incremental Lenders and the Required Consenting
First Lien Lenders) to ensure that the Reorganized Debtors do not become subject
to the reporting requirements of the Securities Exchange Act of 1934, as
amended, with no fractional New Warrants issued or distributed. When any
distribution would otherwise result in the issuance of a number of New Warrants
that is not a whole number, the New Warrants subject to such distribution shall
be rounded down to the next lower whole number, and cash consideration
equivalent to the value of such fractional entitlement to the New Warrants,
calculated in good faith by the Company, will be provided in lieu thereof. The
Reorganized Debtors shall not have any obligation to make a distribution that is
less than one (1) New Warrant or $50.00 in cash. Fractional New Warrants that
are not distributed in accordance with the foregoing shall be returned to, and
ownership thereof shall vest in, the Reorganized Debtors.
Impaired; deemed to reject


8

--------------------------------------------------------------------------------

OTHER TERMS OF THE RESTRUCTURING
Executory Contracts
and Unexpired Leases
As of and subject to the occurrence of the Plan Effective Date and the payment
of any applicable cure amount, all executory contracts and unexpired leases to
which any of the Debtors are parties shall be deemed assumed, unless such
contract or lease (i) was previously assumed or rejected; (ii) was previously
expired or terminated pursuant to its own terms; (iii) is the subject of a
motion to reject, assume or assume and assign filed on or before the entry of
the Confirmation Order; or (iv) is designated specifically as an executory
contract or unexpired lease on a schedule attached to the Plan (which such
schedule may be amended or supplemented).


Certain executory contracts and unexpired leases will be rejected on or before
the Plan Effective Date pursuant to a motion filed before the Bankruptcy Court
(the “Rejection Motion”), which Rejection Motion shall be in form and substance
acceptable to the Required Consenting Lenders.


The Debtors shall assume all prepetition indemnity agreements and director and
officer insurance policies, as may be modified from time to time.
Charter; Bylaws;
Corporate
Governance;
Shareholder
Agreement
All governance documents to be in form and substance acceptable to the Required
Consenting Lenders.


All holders of shares of the New Common Stock from time to time outstanding will
agree that they cannot transfer any of such shares if, in the Company’s
judgment, it could, or may reasonably be expected to, result in an increase in
the number of holders of record of such class of its equity securities which
could cause the Company to become required to register such securities under
Section 12(g) of the Securities Exchange Act of 1934, as amended.
Indemnification of
Prepetition Directors,
Officers, Managers, et
al.
The Plan shall provide that, to the maximum extent permitted by applicable law
all indemnification provisions and insurance policies currently in place
(whether in the by-laws, certificates of incorporation or formation, limited
liability company agreements, other organizational documents, board resolutions,
indemnification agreements, employment contracts or otherwise) for the current
and former directors, officers, managers, employees, attorneys, accountants, 
investment  bankers,  and  other  professionals  of the Debtors, as applicable,
shall be Reinstated, assumed, and/or remain intact and irrevocable, as
applicable, and shall survive effectiveness of the Restructuring.


9

--------------------------------------------------------------------------------

Employee Matters
The Debtors shall assume any employment, confidentiality, and non- competition
agreements, offer letters (including any severance set forth herein), bonus,
gainshare and incentive programs, vacation, holiday pay, severance, retirement,
supplemental retirement, executive retirement, pension, deferred compensation,
medical, dental, vision, life and disability insurance, flexible spending
account, and other health and welfare benefit plans, programs and arrangements,
and all other wage, compensation, employee expense reimbursement, and other
benefit obligations of the Debtors as of the Plan Effective Date.
Management Incentive
Plan
On the Plan Effective Date, up to 10% of the fully diluted New Common Stock, in
form of restricted stock grants and/or options shall be reserved for issuance
pursuant to a management incentive plan, on terms to be determined by the
Reorganized INAP Board.
Employee Retention
Plan
The Debtors will be permitted to implement a bonus program on a quarterly basis
for non-insider employees pursuant to the first day wages motion or by separate
motion, in accordance with the terms previously disclosed to the Lenders.
Tax Issues
The terms of the Restructuring, including whether the Restructuring is
structured as a taxable transaction (in whole or in part), shall be structured
to preserve or otherwise maximize favorable tax attributes (including tax basis)
of the Company to the extent practicable, as determined by the Company and the
Required Consenting Lenders.
Cancellation of Notes,
Instruments,
Certificates, and Other
Documents
On the Plan Effective Date, except to the extent otherwise provided in the Plan,
all notes, instruments, certificates, and other documents evidencing Claims or
Interests, including credit agreements and indentures, shall be canceled and the
obligations of the Debtors thereunder or in any way related thereto shall be
deemed satisfied in full and discharged.
Issuance of New
Securities; Execution
of the Plan
Restructuring
Documents
On the applicable Plan Effective Date, the Debtors or Reorganized Debtors, as
applicable, shall enter into all agreements and other documents required
pursuant to the Restructuring and shall issue all securities, notes,
certificates, and other instruments required to be issued pursuant to the
Restructuring, including pursuant to section 1145 of the Bankruptcy Code, to the
extent applicable, or another available exemption from the registration
requirements of the Securities Act of 1933, as amended.



10

--------------------------------------------------------------------------------

Private Company
The Reorganized Debtors shall not be reporting companies for purposes of any
applicable federal securities laws or regulations.
Professional Fee
Escrow
A professional fee escrow will be created for the benefit of the Debtors’ estate
professionals on agreed terms.
Carve Out
The “Carve Out” shall mean (i) all fees required to be paid to (A) the clerk of
the Bankruptcy Court and (B) the United States Trustee under section 1930(a) of
title 28 of the United States Code plus interest at the statutory rate (without
regard to the notice set forth in (iii) below); (ii) all reasonable fees and
expenses up to $100,000 (and any interest thereon) incurred by a trustee under
section 726(b) of the Bankruptcy Code (without regard to the notice set forth in
(iii) below); (iii) to the extent allowed at any time, whether by interim DIP
Order, final DIP Order, procedural order, or otherwise, all unpaid fees and
expenses (the “Allowed Professional Fees”) incurred by persons or firms retained
by the Debtors pursuant to section 327, 328 or 363 of the Bankruptcy Code (the
“Debtor Professionals”) and an official committee (if appointed) pursuant to
section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and,
together with the Debtor Professionals, the “Professional Persons”) at any time
before or on the first business day following delivery by the DIP Agent or the
of a Carve Out Trigger Notice (as defined herein), whether allowed by the
Bankruptcy Court prior to or after delivery of a Carve Out Trigger Notice
(solely with respect to the collateral under the Credit Agreement and the DIP
credit agreement); and (iv) Allowed Professional Fees of Professional Persons in
an aggregate amount not to exceed $3,000,000.00 incurred after the first
business day following delivery by the DIP Agent of the Carve Out Trigger
Notice, to the extent allowed at any time, whether by interim DIP Order, final
DIP Order, procedural order or otherwise (the amounts set forth in this clause
(iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the
foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by
email (or other electronic means) by the DIP Agent to the Debtors, their lead
restructuring counsel, the U.S. Trustee, and counsel to an official committee
(if appointed), which notice may be delivered following the occurrence and
during the continuation of an event of default under the DIP credit agreement
stating that the Post-Carve Out Trigger Notice Cap has been invoked.
Fees and Expenses of
the Consenting
Lenders
The Company shall pay or reimburse all reasonable and documented fees and
out-of-pocket expenses of Gibson, Dunn & Crutcher LLP and Rothschild & Co.



11

--------------------------------------------------------------------------------

Retention of
Jurisdiction
The Plan will provide for a retention of jurisdiction by the Bankruptcy Court
for (i) resolution of Claims, (ii) allowance of compensation and expenses for
pre-Plan Effective Date services, (iii) resolution of motions, adversary
proceedings, or other contested matters, (iv) entry of such orders as necessary
to implement or consummate the Plan and any related documents or agreements, (v)
adjudication of maritime liens to the extent permitted by law, and (vi) other
purposes as may be agreed.
Releases by Debtors
The Plan shall provide:


Except as otherwise expressly provided in the Plan, pursuant to section 1123(b)
of the Bankruptcy Code, for good and valuable consideration, including without
limitation the efforts of the Released Parties to facilitate the reorganization
of the Debtors and the implementation of the Restructuring contemplated by the
Restructuring Support Agreement, on and after the Plan Effective Date, to the
maximum extent permitted by applicable law, the Debtors and the Estates are
deemed to have conclusively, absolutely, unconditionally, irrevocably, and
forever released, waived, and discharged each Released Party from, and
covenanted not to sue on account of, any and all claims, interests, obligations
(contractual or otherwise), rights, suits, damages, Causes of Action (including
Avoidance Actions), remedies, and liabilities whatsoever, including any
derivative claims assertable by or on behalf of a Debtor, whether known or
unknown, foreseen or unforeseen, fixed or contingent, matured or unmatured,
disputed or undisputed, liquidated or unliquidated, existing or hereafter
arising, in law, equity, or otherwise, that the Debtors, or the Estates would
have been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim or Interest or other
Entity (including any Debtor), based on or relating to, or in any manner arising
from, in whole or in part, the Debtors, the Chapter 11 Cases, the DIP Facility
Claims, the Loan Claims, the purchase, sale, or rescission of the purchase or
sale of any security of the Debtors or Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is
treated in the Plan, the business or contractual arrangements between any Debtor
and any Released Party, the restructuring of Claims and Interests before or
during the Chapter 11 Cases, the negotiation, formulation, preparation,
consummation, or dissemination of: (i) the Plan (including, for the avoidance of
doubt, any plan supplement), (ii) the DIP Facility, (iii) the Working Capital
Facility; (iv) the Priority Exit Facility; (v) the New Term Loan Facility, (vi)
the Disclosure Statement, (vii) the Restructuring Support Agreement, or (viii)
related agreements, instruments, or other documents, upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Plan Effective Date, other than claims or liabilities arising out of
or relating to any act or omission of a Released Party that constitutes willful
misconduct, fraud, or gross negligence.


12

--------------------------------------------------------------------------------

Releases by Holders of
Claims and Interests
The Plan shall provide as follows (the “Holder Releases”):


Except as otherwise expressly provided in the Plan, pursuant to section 1123(b)
of the Bankruptcy Code, for good and valuable consideration, including without
limitation the efforts of the Debtors and Released Parties to facilitate the
reorganization of the Debtors and the implementation of the Restructuring
contemplated by the Restructuring Support Agreement, on and after the Plan
Effective Date, to the maximum extent permitted by applicable law, each
Releasing Party shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever released, waived and discharged the
Released Parties from, and covenanted not to sue on account of, any and all
claims, interests, obligations (contractual or otherwise), rights, suits,
damages, Causes of Action (including Avoidance Actions), remedies, and
liabilities whatsoever, including any derivative claims assertable by or on
behalf of a Debtor, whether known or unknown, foreseen or unforeseen, fixed or
contingent, matured or unmatured, disputed or undisputed, liquidated or
unliquidated, existing or hereafter arising, in law, equity or otherwise, that
such Releasing Party would have been legally entitled to assert in its own right
(whether individually or collectively) or on behalf of the holder of any Claim
or Interest or other Entity (including any Debtor), based on or relating to, or
in any manner arising from, in whole or in part, the Debtors, the Chapter 11
Cases, the DIP Facility Claims, the Loan Claims, the purchase, sale, or
rescission of the purchase or sale of any security of the Debtors or Reorganized
Debtors, the subject matter of, or the transactions or events giving rise to,
any Claim or Interest that is treated in the Plan, the business or contractual
arrangements between any Debtor and any Released Party, the restructuring of
Claims and Interests before or during the Chapter 11 Cases, the negotiation,
formulation, preparation, consummation, or dissemination of: (i) the Plan
(including, for the avoidance of doubt, any plan supplement), (ii) the DIP
Facility, (iii) the Working Capital Facility; (iv) the Priority Exit Facility,
(v) the New Term Loan Facility, (vi) the Disclosure Statement, (vii) the
Restructuring Support Agreement, or (viii) related agreements, instruments, or
other documents, upon any other act or omission, transaction, agreement, event,
or other occurrence taking place on or before the Plan Effective Date, other
than claims or liabilities arising out of or relating to any act or omission of
a Released Party that constitutes willful misconduct, fraud, or gross
negligence.



13

--------------------------------------------------------------------------------

Exculpation
The Plan shall provide:


To the fullest extent permitted by applicable law, no Exculpated Party shall
have or incur, and each Exculpated Party shall be released and exculpated from,
any claim or Cause of Action in connection with or arising out of the
administration of the Chapter 11 Cases; the negotiation and pursuit of the DIP
Facility, the Working Capital Facility, the Priority Exit Facility, the New Term
Loan Facility, the Management Incentive Plan, the Disclosure Statement, the
Restructuring Supporting Agreement, the Restructuring, and the Plan, or the
solicitation of votes for, or confirmation of, the Plan; the funding of the
Plan; the occurrence of the Plan Effective Date; the administration of the Plan
or the property to be distributed under the Plan; the issuance of securities
under or in connection with the Plan; the purchase, sale, or rescission of the
purchase or sale of any security of the Debtors or the Reorganized Debtors; or
the transactions in furtherance of any of the foregoing; other than claims or
Causes of Action arising out of or related to any act or omission of an
Exculpated Party that is a criminal act or constitutes intentional fraud or
willful misconduct as determined by a Final Order, but in all respects such
Persons shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to the Plan. The
Exculpated Parties have acted in compliance with the applicable provisions of
the Bankruptcy Code with regard to the solicitation and distribution of
securities pursuant to the Plan and, therefore, are not, and on account of such
distributions shall not be, liable at any time for the violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan or such distributions made pursuant to the Plan,
including the issuance of securities thereunder. This exculpation shall be in
addition to, and not in limitation of, all other releases, indemnities,
exculpations, and any other applicable law or rules protecting such Exculpated
Parties from liability.
Consent Rights
All consent rights not otherwise set forth herein shall be as set forth in the
Restructuring Support Agreement.
Conditions Precedent
to the Plan Effective
Date
The Plan shall contain customary conditions precedent to occurrence of the Plan
Effective Date, including the following:


1)    all transactions and other documents to effectuate the Restructuring shall
contain terms and conditions consistent in all material respects with this
Restructuring Term Sheet and the Restructuring Support Agreement;
2)    the Restructuring Support Agreement shall remain in full force and effect
and shall not have been terminated, and the parties thereto shall be in
compliance therewith;



14

--------------------------------------------------------------------------------

 
3)    the Bankruptcy Court shall have entered the DIP Orders and the final DIP
Order shall have become a Final Order;
4)    The DIP Facility shall remain in full force and effect and shall not have
been terminated, and the parties thereto shall be compliance therewith;
5)    the DIP Facility obligations shall have rolled over into the Priority Exit
Facility;
6)    the Bankruptcy Court shall have entered the Prepack Scheduling Order and
such order shall not have been reversed, stayed, amended, modified, dismissed,
vacated or reconsidered;
7)    the Bankruptcy Court shall have entered the Confirmation Order and such
order shall not have been reversed, stayed, amended, modified, dismissed,
vacated or reconsidered;
8)    there shall not be in effect any (a) order, opinion, ruling, or other
decision entered by any court or other governmental unit or (b) U.S. or other
applicable law staying, restraining, enjoining, prohibiting, or otherwise making
illegal the implementation of any of the transactions contemplated by the Plan;
9)    the Debtors shall have obtained all governmental and regulatory approvals,
consents, authorizations, rulings, or other documents that are legally required
for the consummation of the Restructuring shall have been obtained, not be
subject to unfulfilled conditions, and be in full force and effect, and all
applicable waiting periods under the Hart- Scott-Rodino Antitrust Improvements
Act of 1976, as amended, shall have expired;
10)  each document or agreement constituting the Definitive Documents shall have
been executed and/or effectuated and shall be in form and substance consistent
with the Restructuring Support Agreement, including, without limitation, any
consent rights included therein;
11)  the Debtors shall have paid or reimbursed all reasonable and documented
fees and expenses of the Ad Hoc Group, including the fees and expenses of
Gibson, Dunn & Crutcher LLP and Rothschild & Co.;
12)  the final version of the Plan and all of the schedules, documents, and
exhibits contained therein, and all other schedules, documents, supplements, and
exhibits to the Plan, shall be consistent with the Restructuring Support
Agreement and this Restructuring Term Sheet;
13)  the conditions to the effectiveness of the Working Capital Exit Facility,
the Priority Exit Facility, and the New Term Loan Facility shall have been
satisfied or waived in accordance with the terms of their respective agreements
on or prior to the applicable Plan Effective Date, and conversion and payment of
the DIP Facility shall occur concurrently with the occurrence of the Initial
Plan Effective Date;



15

--------------------------------------------------------------------------------



14)  the Professional Fees Escrow Account shall have been established and funded
in full, in cash, in accordance with and in amounts required by the Plan;
15)  the Restructuring to be implemented on the Plan Effective Date shall be
consistent with the Plan and the Restructuring Support Agreement; and
16)  Such other conditions precedent to the Plan Effective Date, as are
customary and otherwise reasonably acceptable to the Company Parties, the
Required DIP Lenders, and the Required Consenting Lenders.
Existing Equity Notice
Procedures
On the Existing Equity Notice Launch Date, the Debtors shall mail to Holders of
Existing Equity Interests a package of materials, including (i) notice of the
Chapter 11 Cases; (ii) the full text of the Holder Releases; and (iii)
information regarding how such Holders may consent to the Holder Releases (the
“Existing Equity Notice Materials”).


Following the Existing Equity Notice Launch Date, Holders of Existing Equity
Interests shall have twenty (20) Business days to consent to the Holder
Releases.



16

--------------------------------------------------------------------------------

ANNEX 1 TO RESTRUCTURING TERM SHEET


DEFINITIONS


Administrative Claim
A Claim incurred by the Debtors on or after the Petition Date and before the
Plan Effective Date for a cost or expense of administration of the Chapter 11
Cases entitled to priority under sections 503(b), 507(a)(2), or 507(b) of the
Bankruptcy Code.
Affiliate
With respect to any Person, all Persons that would fall within the definition
assigned to such term in section 101(2) of the Bankruptcy Code, if such Person
was a debtor in a case under the Bankruptcy Code.
Allowed
With reference to any Claim, a Claim arising on or before the Plan Effective
Date (a) that has been scheduled on the Debtor’s schedules as undisputed,
liquidated and non-contingent, (b) (i) as to which no objection to allowance has
been interposed within the time period set forth in the Plan, or (ii) as to
which any objection has been determined by a Final Order of the Bankruptcy Court
in favor of the Holder, (c) any Claim as to which the Debtor’s liability and the
amount thereof are determined by a Final Order of a court of competent
jurisdiction other than the Bankruptcy Court or (d) any Claim expressly allowed
under the Plan; provided, however, that notwithstanding the foregoing, the
Reorganized Debtors shall retain all claims and defenses with respect to Allowed
Claims that are Reinstated or otherwise Unimpaired pursuant to the Plan.
Avoidance Actions
Any and all actual or potential claims and Causes of Action to avoid a transfer
of property from, or an obligation incurred by, one or more of the Debtors, that
arise under chapter 5 of the Bankruptcy Code, including sections 544, 545, 547,
548, 549, 550, 551, and 553(b) of the Bankruptcy Code or similar state law.
New Incremental Loans
Any Claim arising under, derived from, or based on a New Incremental Loan under
the Credit Agreement.
Causes of Action
Any action, claim, cause of action, controversy, demand, right, action, remedy,
lien, indemnity, guaranty, suit, obligation, liability, damage, judgment,
account, defense, offset, power, privilege, license, and franchise of any kind
or character whatsoever, whether known or unknown, contingent or non-contingent,
matured or unmatured, suspected or unsuspected, liquidated or unliquidated,
disputed or undisputed, secured or unsecured, assertable directly or
derivatively, arising before, on, or after the Petition Date, in contract or in
tort, in law or in equity, or pursuant to any other theory of law. For the
avoidance of doubt, “Cause of Action” includes: (a) any right of setoff or
counterclaim and any claim for breach of contract or for breach of duties
imposed by law or in equity; (b) the right to object to Claims or Interests; (c)
any Claim pursuant to section 362 or chapter 5 of the Bankruptcy Code,
including, but not limited to, Avoidance Actions; (d) any counterclaim or
defense, including fraud, mistake, duress, usury, recoupment, and any other
defenses set forth in section 558 of the Bankruptcy Code; and (e) any state law
fraudulent transfer or similar claim.



17

--------------------------------------------------------------------------------

Claim
As defined in section 101(5) of the Bankruptcy Code against a Debtor.
Confirmation Order
The order of the Bankruptcy Court confirming the Plan pursuant to section 1129
of the Bankruptcy Code and approving the Disclosure Statement and Solicitation
Materials.
DIP Agent
The administrative agent under the DIP Facility.
DIP Facility Claim
Any Claim arising under, derived from, or based on the DIP Facility.
DIP Lenders
The lenders under the DIP Facility.
Disclosure Statement
The disclosure statement in respect of the Plan.
Entity
As defined in section 101(15) of the Bankruptcy Code.
Estate
With respect to a particular Debtor, the estate created for such Debtor upon
commencement of its Chapter 11 Case pursuant to section 541 of the Bankruptcy
Code, and the “Estates” means every Debtors’ Estate, collectively.
Exculpated Parties
Collectively, and in each case in their capacities as such during the Chapter 11
Cases, (i) the Debtors, (ii) the Reorganized Debtors, (iii) any statutory
committee appointed in the Chapter 11 Cases, (iv) the parties to the
Restructuring Support Agreement, (v) Jefferies Finance LLC, as administrative
agent and collateral agent under the Credit Agreement, (vi) the lenders and any
lead arrangers, bookrunners  and syndication agents under the  Credit Agreement,
(vii) the DIP Facility lenders, DIP Facility Agent, and any lead arrangers,
bookrunners and syndication agents under the DIP Facility, (viii) the Priority
Exit Facility lenders, and any administrative agents, collateral agents, lead
arrangers, bookrunners and syndication agents and Priority Exit Facility agent
under the Priority Exit Facility, (ix) the New Term Loan Facility lenders, New
Term Loan Facility Agent, and any lead arrangers, bookrunners and syndication
agents under the New Term Loan Facility, (x) the Consenting Lenders, and (xi)
with respect to each of the foregoing Persons in clauses (i) through (x), such
Persons’ predecessors, successors, assigns, subsidiaries, affiliates, managed
accounts and funds, and all of their respective current and former officers and
directors, principals, equity holders, members, partners, managers, employees,
agents, advisory board members, financial advisors, attorneys, accountants,
investment bankers, consultants, representatives, investment managers,
investment advisors, management companies, fund advisors, and other
professionals, and such Persons’ respective heirs, executors, estates, and
nominees, in each case in their capacity as such.


18

--------------------------------------------------------------------------------

Existing Equity
Interests
The existing common stock of INAP or any interest therein, including the right
to receive shares. For the avoidance of doubt, unvested granted equity awards
will be accelerated and treated equivalently to other existing common stock.
Existing Equity Notice
Launch Date
The date on which the Debtors will cause the Existing Equity Notice Materials to
be sent to all holders of Existing Equity Interests
Final Order
An order entered by the Bankruptcy Court or other court of competent
jurisdiction: (a) that has not been reversed, stayed, modified, amended, or
revoked, and as to which (i) any right to appeal or seek leave to appeal,
certiorari, review, reargument, stay, or rehearing has been waived or (ii) the
time to appeal or seek leave to appeal, certiorari, review, reargument, stay, or
rehearing has expired and no appeal, motion for leave to appeal, or petition for
certiorari, review, reargument, stay, or rehearing is pending or (b) as to which
an appeal has been taken, a motion for leave to appeal, or petition for
certiorari, review, reargument, stay, or rehearing has been filed and (i) such
appeal, motion for leave to appeal or petition for certiorari, review,
reargument, stay,  or rehearing has been resolved by the highest court to which
the order or judgment was appealed or from which leave to appeal, certiorari,
review, reargument, stay, or rehearing was sought and (ii) the time to appeal
(in the event leave is granted) further or seek leave to appeal, certiorari,
further review, reargument, stay, or rehearing has expired and no such appeal,
motion for leave to appeal, or petition for certiorari, further review,
reargument, stay, or rehearing is pending.
General Unsecured
Claim
Any Claims as of the Petition Date (other than Intercompany Claims) that are
neither Secured nor entitled to priority under the Bankruptcy Code or any order
of the Bankruptcy Court.
Holder
An Entity holding a Claim or Interest, as applicable.



19

--------------------------------------------------------------------------------

Impaired
With respect to any class of Claims or Interests, a class of Claims or Interests
that is impaired within the meaning of section 1124 of the Bankruptcy Code.
Intercompany Claim
A prepetition Claim held by a Debtor against a Debtor.
Intercompany Interest
An Interest in any Debtor other than INAP.
Interest
Any equity security (as defined in section 101(16) of the Bankruptcy Code) in
any Debtor.
Loan Claim
Any Claim arising under, derived from, or based on a Term Loan or Revolving Loan
under the Credit Agreement.
Other Priority Claim
Any Claim, other than an Administrative Claim or a Priority Tax Claim, entitled
to priority in right of payment under section 507(a) of the Bankruptcy Code.
Other Secured Claim
Any Secured Claim against any of the Debtors, other than a Loan Claim.
Person
An individual, corporation, partnership, limited liability company, joint
venture, trust, estate, unincorporated association, governmental entity, or
political subdivision thereof, or any other entity.
Plan Effective Date
The date selected by the Debtors on which all conditions to the Plan Effective
Date have been satisfied or waived in accordance with the Plan.
Priority Tax Claims
Claims of governmental units of the type described in section 507(a)(8) of the
Bankruptcy Code.
Reinstated
With respect to Claims and Interests, that the Claim or Interest shall be
rendered Unimpaired in accordance with section 1124 of the Bankruptcy Code.
Released Parties
To the extent such party has not opted out of being a Releasing Party, all of
the following, each in their respective capacities as such: (i) the Debtors,
(ii) the Reorganized Debtors, (iii) to the extent that the applicable foregoing
Entity has not opted out of being a Releasing Party, each of the foregoing
Entities’ respective successors, assigns, current and former shareholders,
subsidiaries, directors, officers, funds, affiliates, members, employees,
partners, limited partners, general partners, members, management companies,
investment managers, investment advisors, investment bankers, financial
advisors, restructuring advisors, accountants, managers, agents,
representatives, principals, consultants, attorneys, and professional advisors
(each in their capacity as such), and (iv) each such Entity’s predecessors.


20

--------------------------------------------------------------------------------

Releasing Parties
Each in their respective capacities as such: (i) the Debtors; (ii) the Released
Parties (each in their capacity as such); (iii) the Holders of all Claims who
vote to accept the Plan, (iv) Holders of Existing Equity Interests who consent
to the Holder Release, and (v) the Holders of all Claims or Interests to the
maximum extent permitted by law.
Reorganized Debtors
The Debtors, as reorganized pursuant to and under the Plan or any successor
thereto.
Reorganized INAP
INAP, as reorganized pursuant to and under the Plan or any successor thereto, or
such other entity type as determined by the Company.
Reorganized INAP
Board
The initial board of directors of Reorganized INAP.
Secured
When referring to a Claim: (a) secured by a lien on property in which any of
Debtors has an interest, which lien is valid, perfected, and enforceable
pursuant to applicable law or by reason of a Final Order of the Bankruptcy
Court, or that is subject to setoff pursuant to section 553 of the Bankruptcy
Code, to the extent of the value of the creditor’s interest in the Debtors’
interest in such property or to the extent of the amount subject to setoff, as
applicable, as determined pursuant to section 506(a) of the Bankruptcy Code; or
(b) allowed pursuant to the Plan, or separate Final Order of the Bankruptcy
Court, as a secured claim.
Subordinated Claims
Claims consisting of any prepetition Claim that is subject to subordination in
accordance with sections 510(b)-(c) of the Bankruptcy Code or otherwise.
Unimpaired
With respect to a Class of Claims or Interests, a Class of Claims or Interests
that is not Impaired.



21

--------------------------------------------------------------------------------

ANNEX 2 TO RESTRUCTURING TERM SHEET
 
WARRANTS
 
Issuer
Reorganized INAP (such entity, “Issuer”).
Warrants
On the Plan Effective Date, the Issuer will issue the New Warrants. The New
Warrants will entitle the holders thereof (collectively, the “Holders”) to
receive, upon the exercise of the New Warrants, New Common Stock of Issuer
representing in the aggregate ten percent (10%) of the total outstanding New
Common Stock, calculated as of the Plan Effective Date and assuming the exercise
of all such New Warrants, but subject to dilution, in each case, by the
Management Incentive Plan. For the avoidance of doubt, the New Warrants shall be
subject to the Warrant Agreement, which shall be in form and substance
acceptable to the Required Consenting Lenders.
Exercise Price
The exercise price for the New Warrants (the “Exercise Price”) will be fixed as
of the Plan Effective Date and shall be calculated to imply an equity value at
which the Holders of Allowed Loan Claims recover (together with New Term Loans
valued at par plus accrued interest) par plus accrued interest on their Allowed
Loan Claims.
Term
The New Warrants will expire on the earlier of (x) the fourth (4th) anniversary
of the Plan Effective Date and (y) a change of control, a sale of all or
substantially all of the Company’s assets, or any other corporate reorganization
(the “Expiration Date”).
Exercise; Payment of
Exercise Price
The New Warrants shall be exercisable, at the option of the Holder thereof, at
any time and from time to time prior to the Expiration Date, in whole or in
part, into New Common Stock, by delivering to Issuer such New Warrant(s),
together with a notice of exercise of such New Warrant(s). The issuance of New
Common Stock pursuant to the exercise of New Warrants (collectively, the
“Warrant Shares”) shall be subject to payment in full by the Holder of the
applicable Exercise Price by delivery to Issuer of a certified or official bank
check or by wire transfer of immediately available funds in the amount of the
aggregate Exercise Price for such Warrant Shares.




--------------------------------------------------------------------------------

Stockholder Rights
Neither the New Warrants nor anything contained in the definitive documentation
for the New Warrants shall be construed as conferring upon the Holders thereof
the right to vote or to consent or to receive notice as a holder of New Common
Stock in respect of any meeting of holders of New Common Stock for the election
of directors of Issuer or any other matter, to receive dividends, or to have or
be entitled to any rights as holders of New Common Stock.
 
Holders of Warrant Shares issued upon exercise of New Warrants shall have the
same voting and other rights as other holders of New Common Stock in Issuer.
Transferability
The New Warrants shall be transferrable, subject to applicable securities laws
(including securities laws applicable to the Issuer as a private company).
 
For the avoidance of doubt, the holders of Warrants, and the shares of Common
Stock issued upon exercise thereof, will be required to agree that they cannot
transfer any such Warrants or shares if, in the Company’s judgment such transfer
could, or may be reasonably expected to, result in an increase the number of
holders of record of such class of its equity securities which could cause the
Company to become required to register such securities under Section 12(g) of
the Securities Exchange Act of 1934, as amended.
Amendment
The terms and conditions of the New Warrants may be amended by the Reorganized
INAP Board; provided that any amendment that would affect the term, Exercise
Price, the manner of payment upon exercise, the number of Warrant Shares for
which the New Warrants may be exercised, or would otherwise materially and
adversely affect the Holders of New Warrants shall require the written consent
of the affected Holder.
Governing Law
New York.


--------------------------------------------------------------------------------

EXHIBIT B
 
FORM OF JOINDER



--------------------------------------------------------------------------------

Form of Joinder
 
This joinder (this “Joinder”) to the Restructuring Support Agreement (the
“Agreement”),1 dated as of [________], 2020, by and among: (i) the Company; (ii)
the Consenting New Incremental Lenders;  and (iii) the Consenting First Lien
Lenders, is executed and delivered   by [________________] (the “Joining Party”)
as of [___________________].


1.         Agreement to be Bound. The Joining Party hereby agrees to be bound by
all of the terms of the Agreement, a copy of which is attached to this Joinder
as Annex 1 (as the same has been or may be hereafter amended, restated, or
otherwise modified from time to time in accordance with the provisions thereof).
The Joining Party shall hereafter be deemed to be a Party for all purposes under
the Agreement and one or more of the entities comprising the Consenting Lenders.
 
2.        Representations and Warranties. The Joining Party hereby represents
and warrants to each other Party to the Agreement that, as of the date hereof,
such Joining Party (a) is the legal or beneficial holder of, and has all
necessary authority (including authority to bind any other legal or beneficial
holder) with respect to, the Company Claims/Interests identified below its name
on the signature page hereof, and (b) makes, as of the date hereof, the
representations and warranties set forth in Section 5 and Section 6 of the
Agreement to each other Party.
 
3.        Governing Law. This Joinder shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to any
conflicts of law provisions which would require the application of the law of
any other jurisdiction.
 
Notice. All notices and other communications given or made pursuant to the
Agreement shall be sent to:
 
To the Joining Party at:
 
[JOINING PARTY]
[ADDRESS]
Attn: [NAME]
Facsimile: [FAX]
Email: [EMAIL]



--------------------------------------------------------------------------------




1
Capitalized terms used but not otherwise defined herein, shall have the meanings
ascribed to them in the Agreement.




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the date first written above.
 

 
         
By:
   
Name:
   
Title:
         
Address:
              
                         
Attn:
   
Tel:
   
Fax:
   
Email:
         
Principal amount of Term Loans:
       
$________________
         
Principal amount of Revolving Loans:
       
$________________
         
Other Company Claims/Interests:
 
 



[Signature Page to Joinder Agreement]



--------------------------------------------------------------------------------

Annex 1 to the Form of Joinder
 
Restructuring Support Agreement





--------------------------------------------------------------------------------